        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                             Crim. No. 15-cr-237(1) (MJD/BRT)

 UNITED STATES OF AMERICA,                 )
                                           )
               Plaintiff,                  )
                                           )       DEFENDANT’S MEMORANDUM IN
        vs.                                )       SUPPORT OF PRETRIAL RELEASE
                                           )
 USAMA DARWICH HAMADE,                     )
                                           )
               Defendant.                  )



                                    INTRODUCTION

       Defendant Usama Hamade submits this memorandum in support of his pretrial

release. The Court was correct in ruling that this matter is governed by 18 U.S.C. §

3142(f)(2), such that a detention hearing is only appropriate in the first instance upon a

showing of (1) a serious flight risk, or (2) a serious risk the defendant will attempt to

obstruct justice or interfere with a prospective witness or juror. The government’s proffer

did not result in such a showing, and this Court should release Mr. Hamade without

conditions on this basis.

       In the event such a showing was made, however, Mr. Hamade should be released

nonetheless, as there are conditions available that will assure community safety and

mitigate any flight risk. Those conditions include home-detention release to a halfway

house, coupled with electronic, GPS-style monitoring. Under such strictures, Mr. Hamade

will be largely confined to a halfway house, yet will still be able to participate in the

preparation of his defense in a meaningful way that is not available if he is incarcerated.

                                               1
        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 2 of 17




                                    BACKGROUND

Procedural Background

       On August 19, 2015, Usama Hamade was charged by indictment with one count of

Illegal-Export Conspiracy, in violation of 18 U.S.C. § 371. (Doc 1.) Mr. Hamade, a

Lebanese and South African citizen, had never been to the United States (let alone the

District of Minnesota), but was alleged to have worked with others to export drone parts to

Lebanon without procuring appropriate licensure or authorization. (Id.)

       For the next two years, nothing happened with this case. Mr. Hamade was not

arrested, and apparently he was not approached by the United States government in any

way, even though there was an active federal indictment pending against him. On June 6,

2017, the government filed a superseding indictment, adding an allegation that the parts

referenced in the original indictment, as well as a pair of binoculars, were delivered to

“Hizballah,” a designated foreign terrorist organization. (Doc. 7.) Despite the new

allegations, the only charged offense remained Illegal-Export Conspiracy, in violation of

18 U.S.C. § 371. (Id.) That charge carries a five-year statutory maximum penalty.

       On October 11, 2017, the government filed yet another superseding indictment.

(Doc. 22.) This Second Superseding Indictment, the operative document for this Court’s

analysis, added very little in terms of factual allegations against Mr. Hamade, but now

charged that Mr. Hamade’s delivery of the pair of binoculars referenced in the prior

indictment amounted to smuggling in violation of 18 U.S.C. § 554. (Id. at 11-12.) Mr.

Hamade was arrested in South Africa on February 13, 2018. (Doc. 35 at 2.) For

approximately 20 months, Mr. Hamade was held in a South African jail pending

                                            2
          CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 3 of 17




extradition. He made his initial appearance before this Court on October 18, 2019.

The Detention Hearing

         On October 29, 2019, this Court held a hearing to determine whether Mr. Hamade

and his brother Issam Hamade should be detained. Although the government previously

indicated it would be presenting live testimony at the detention hearing (Doc. 49 at 15),

and despite the availability of several witnesses who were present at the hearing, the

government elected to proceed by proffer. It presented 14 exhibits, most of which were

video or audio clips from January 30 and April 8, 2014 Skype calls between Mr. Hamade

and an undercover government agent, accompanied by transcripts. Defendant Issam

Hamade submitted 16 exhibits (identified at Defense Exhibits A-P), and Mr. Hamade

submitted two additional exhibits (identified as Defense Exhibits 1-2). A transcript of the

hearing has been filed. (Doc. 59.)

Discovery Produced Post-Hearing

         Consistent with this Court’s scheduling order (Doc. 45), on October 30, 2019 the

government produced thousands of pages of discovery, as well as several video and audio

recordings. Among the recordings are full versions of the January 30 and April 8, 2014

Skype video calls between Mr. Hamade and the government’s undercover agent. 1 During

these calls, the agent repeatedly attempts to bait Mr. Hamade into engaging in clandestine

military procurement deals, only to have Mr. Hamade consistently redirect the agent to

South African government officials to engage in legitimate business. Mr. Hamade also



1
    Short clips from these calls were proffered as Government Exhibits 1-4, 9-10.
                                              3
        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 4 of 17




refers to Chris Neveling, the government’s star witness who claims justifiable fear of Mr.

Hamade, as a “good guy” despite his theft. In discussing how Mr. Hamade handles matters

when he is the victim of fraud or theft, he tells the agent that he either litigates or reaches

out to appropriate authorities. Mr. Hamade submits the entirety of these calls as Defense

Exhibits 3 (January 30, 2014 call) and 4A & B (April 8, 2014 call).2 Discs of these calls

and other exhibits will be provided to the parties and the Court with this filing.

       Among the government’s other disclosures is a transcript of calls between Mr.

Neveling and Mr. Hamade, occurring in early 2015. These calls occurred years after Mr.

Neveling stole over $38,000 from Mr. Hamade—the incident that the government claims

contributed to Mr. Neveling’s fear of Mr. Hamade so much that he has been in hiding ever

since. These calls were apparently recorded once Mr. Neveling began working with the

United States on this case, in order to try to surreptitiously extract incriminating

information from Mr. Hamade. Yet, as the transcripts show, Mr. Hamade does not threaten

Mr. Neveling either explicitly or implicitly. Rather, the two discuss this investigation in a

cordial manner, and terminate their conversation. These transcripts are attached as Defense

Exhibit 5.

       Discovery also revealed that the government conducted an extensive investigation

into the criminal history and background of both Usama Hamade and Chris Neveling. With

respect to Mr. Neveling, the government knew as early as 2015 that Mr. Neveling had a




2
 The April 8, 2014 call was cut off for a short time before resuming, and thus is comprised
of two separate recordings that are nearly continuous.
                                              4
        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 5 of 17




“Red Notice”3 for illegal firearm possession and theft. This document is attached as

Defense Exhibit 6. In contrast (and in contradistinction to the government’s assertion that

Mr. Hamade is a brutal murderer), the government learned that Mr. Hamade had no prior

convictions, and that all three prior charges (2 old driving offenses and a 2007 charge for

illegally pointing a firearm) had been withdrawn. These documents are attached as Defense

Exhibit 7. No discovery supported the government’s theory that Mr. Hamade murdered

and dismembered his gardener.

                                         ANALYSIS

I.     The Government Did Not Establish that Mr. Hamade Presents a Serious
       Flight Risk or Threat to Obstruct Justice.

       As the Court correctly noted at the detention hearing, Mr. Hamade is not charged

with any of the offenses set forth in 18 U.S.C. § 3142(f)(1) which automatically entitle

the government to a detention hearing. Rather, he is charged with two nonviolent

offenses involving illegal exportation.4 (Doc. 22.) As such, a detention hearing is only

appropriate upon a showing that (1) there is a “serious risk” Mr. Hamade will flee; or (2)

there is a “serious risk” that Mr. Hamade “will obstruct or attempt to obstruct justice, or

threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a prospective


3
  A “Red Notice” is an international wanted persons notice issued by INTERPOL. More
information on Red Notices may be found at https://www.interpol.int/How-we-
work/Notices/Red-Notices.
4
  The government maintains that the offense conduct is especially concerning because the
exported goods were delivered to members of Hezbollah, an organization Mr. Hamade
supports. (Doc. 49 at 2-10.) Providing material support to a designated foreign terrorist
organization is its own crime, and one which is much more serious than the charged
offense. See 18 U.S.C. § 2339B. Despite several indictments, Mr. Hamade is not charged
with that offense.
                                               5
         CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 6 of 17




witness or juror.” 18 U.S.C. § 3142(f)(2)(A) & (B). These are threshold issues; absent

some showing of a serious risk of flight or obstruction, there is no statutory basis for a

detention hearing.

A.     Mr. Hamade Does Not Present a Serious Risk of Flight.

       The entirety of the government’s argument that Mr. Hamade presents a serious risk

of flight is encompassed in a single paragraph of its pre-hearing filing. (Doc. 49 at 14-15.)

It suggests that Mr. Hamade must be detained in jail because he “has absolutely no ties

whatsoever to any community in the United States.” (Id. at 15; see also Det. Hr’g Tr. at

72-75 (with respect to Issam Hamade, asserting that lack of community ties demonstrated

likelihood of flight)).

       This Orwellian proposition—that the government can pluck a person away from

their well-established home country only to later argue that the person has no ties where

the government decides to deposit them—fails for several reasons. First, an analogous

proposition has been rejected by this district and several circuit courts with respect to ICE

detainers.5 In United States v. Barrera-Omana, 638 F. Supp. 2d 1008 (D. Minn. 2009), the

government argued that detention was appropriate due to a defendant’s ICE detainer.

Indeed, the government asserted the ICE detainer required detention, because otherwise

there was a serious risk that the defendant would be deported and thus unavailable for their

criminal proceeding. Id.at 1110-11. Judge Rosenbaum, in a seminal decision widely relied


5
  The government directly stated it is not relying on any ICE detainer as a basis for
detention in this case. (Det. Hr’g Tr. at 70.) Nonetheless, courts’ evaluation of ICE
detainers in criminal detention settings provides a strong analytical framework for the
government’s flight-risk argument here.
                                              6
            CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 7 of 17




upon by district and circuit courts, rejected this proposition. “The risk of nonappearance

referenced in 18 U.S.C. § 3142 has to involve an element of volition.” Id. at 1111. In other

words, the government cannot create the conditions giving rise to the risk of nonappearance

that it complains about. Id; see also United States v. Ailon-Ailon, 875 F.3d 1334, 1338-40

(10th Cir. 2017) (Bail Reform Act’s reference of risk of nonappearance does not

encompass involuntary risks); United States v. Santos-Flores, 794 F.3d 1088, 1092 (9th

Cir. 2015) (same).

       Although couched slightly differently than in the language of a detainer, the

government’s argument that Mr. Hamade is a flight risk distills down to precisely that: Mr.

Hamade cannot be released because he is in the United States, where he has no ties. Just as

in cases involving ICE detainers, the government may not simply advance its self-created

conditions as legitimate bases to detain Mr. Hamade without more. And here, that is all

there is.

       Each other factor that may demonstrate a flight risk is missing. Mr. Hamade has no

passport in his custody. He has no travel paperwork in his custody. He came to the United

States in order to resolve this matter. As demonstrated in the bond report, he has a

successful business, a strong background which includes years of military service, and a

close-knit family. In contrast, there is no evidence of prior flight, evading authorities, or

secreting himself, despite being aware of these charges for months before his arrest.6 This



6
 Mr. Hamade proffers that in the fall of 2017, he was informed of the indictment against
him. Mr. Hamade made a statement to this effect in an affidavit submitted during his
extradition proceedings.
                                             7
         CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 8 of 17




is particularly impactful because Mr. Hamade could have easily fled to Lebanon, which

does not have an extradition treaty with the United States. He did not. Rather, he remained

in South Africa where he was arrested and held pending these charges.

       Finally, Mr. Hamade addresses the government’s statement that “the risk of flight

in a case like this has much higher consequences than in many others.” (Det. Hr’g Tr. at

72.) This misses the mark. The question is not the import of hypothetical flight, but rather

whether there is a serious risk of flight in the first place. There is not. Properly framed, the

government has not met its burden.

B.     The Government Has Not Shown a Serious Risk that Mr. Hamade Will
       Obstruct Justice.

       Absent a showing that Mr. Hamade presents a serious flight risk, the only other basis

for granting a detention hearing is if the government could demonstrate “a serious risk that

such person will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or

attempt to threaten, injure, or intimidate, a prospective witness or juror.” 18 U.S.C. §

3142(f)(2)(B). In neither its prehearing filing nor during its oral presentation did the

government express an intent to rely on this section of the Bail Reform Act, yet Mr.

Hamade addresses it briefly to ensure complete analysis.

       There is nothing to suggest the government could show that Mr. Hamade is a serious

risk to obstruct justice if released. The last overt act alleged in the Second Superseding

Indictment occurred on December 3, 2013—nearly six years ago. The government’s robust

investigation resulted in thousands of pages of discovery and several media recordings. It

defies logic to suggest that in late 2019 Mr. Hamade presents a “serious risk” of obstructing


                                               8
        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 9 of 17




justice in an investigation that appears to have been complete for years.

       Presumably, the government will now assert that there is a serious risk Mr. Hamade

will intimidate or threaten its star witness, Chris Neveling. While the matter of Mr.

Neveling’s credibility will be fully vetted at trial, this Court must at least consider the

reliability of the statements the government has put before it. Mr. Neveling’s February 21,

2018 affidavit claimed that Mr. Hamade graphically threatened Mr. Neveling and his

family, eventually forcing Mr. Neveling to move to the United Kingdom to seek refuge in

2012, remaining away from his native South Africa ever since. (Gov’t Ex. 13.) But, as

demonstrated at the hearing on this matter, Mr. Neveling is also an admitted thief, who fled

South Africa after stealing nearly $40,000 from Mr. Hamade. Shortly after this theft, Mr.

Neveling’s brother Steg revealed that Mr. Hamade was just the most recent victim of Mr.

Neveling, who had “stolen from my parents, myself and my two sisters.” (Def. Ex. 1.)

Moreover, Mr. Neveling’s suggestion that he lives in fear of Mr. Hamade is belied by

evidence that he reached out to Mr. Hamade in early 2014 via Facebook Messenger7 to

discuss a newspaper article. (Def. Ex. 2.)

       Consistent with defense counsel’s suggestions regarding Mr. Neveling’s

relationship with Mr. Hamade, discovery produced by the government since this Court’s

October 29 hearing shows there is no serious risk of intimidation or threat. In early 2015,

Mr. Neveling, then working with United States authorities, placed several recorded calls to



7
  In his affidavit, Mr. Neveling claimed that Mr. Hamade used Facebook Messenger to
inform that he knew where Mr. Neveling lived in 2012. (Gov’t Ex. 13 at ¶ 13.) No such
message was produced at the hearing or, by undersigned counsel’s review, in discovery.
                                             9
        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 10 of 17




Mr. Hamade. (Def. Ex. 5.) The purported purpose of the calls was for Mr. Neveling to alert

Mr. Hamade to the instant investigation by United States authorities. During the calls, the

two men discuss that subject, but Mr. Hamade expresses no ill will toward Mr. Neveling.

There is no discussion of hurting or killing Mr. Neveling or his loved ones. Rather, almost

in passing Mr. Hamade mentions the debt, but there is no direct or veiled threat to Mr.

Neveling.

       Likewise, the government has now produced the entire January 30 and April 8, 2014

Skype calls between Mr. Hamade and its undercover agent. The first of these is over 40

minutes long. As it relates to Mr. Neveling, the snippet of the call set forth at Government

Exhibit 1 is not an accurate reflection of the entire conversation. During the call, Mr.

Hamade expresses disgust about Mr. Neveling stealing tens of thousands of dollars from

him. Mr. Hamade vents that he would have gladly provided Mr. Neveling with financial

support upon request, but feels betrayed by money being stolen. In this lengthy, stream-of-

consciousness call (which Mr. Hamade drinks and smokes throughout), Mr. Hamade also

describes being the victim of theft from a United States exotic car company, and asks the

undercover agent to contact someone at the FBI to assist. Mr. Hamade further explains that

he is suing this other fraudster, underscoring to the undercover officer that he resorts to

litigation (not strong arm tactics) or seeking help from authorities when he feels he has

been wronged. See generally Def. Ex. 3.

       The April 8, 2014 Skype call, which the government cut into several short clips

(Gov’t Exs. 3,4, 9, 10), is actually two consecutive calls totaling over 40 minutes long. This



                                             10
        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 11 of 17




call involves very brief discussion of Mr. Neveling.8 That discussion includes Mr. Hamade

saying that although he had recently spoken with Mr. Neveling, he did not save the phone

number because “I’m not interested about him, I want my money back and that’s it.” (Def.

Ex. 4A at 4:56-4:59.) If Mr. Hamade were truly seeking to terrorize Mr. Neveling in the

manner the government intimates, he certainly would have retained a reliable means to

communicate with Mr. Neveling. Yet when presented the opportunity, he did not. Later

that night during the second call between Mr. Hamade and the undercover agent, Mr.

Hamade described Mr. Neveling as “a good guy” and “a good person.” (Def. Ex. 4B at

6:28-6:32, 7:14-7:17.)

       Discovery has further revealed that Mr. Neveling had additional motivation to leave

South Africa, beyond stealing from everyone who held him close. On October 5, 2015 the

Department of Justice sent a Request for Assistance to the Central Authority of the

Republic of South Africa, seeking information about Messrs. Hamade and Neveling. In

this notice, the government revealed that since 2012 Mr. Neveling has had a “Red Notice”

for theft of binoculars and illegal firearm possession. (Def. Ex. 6 at 4.) Mr. Neveling was

not fleeing Mr. Hamade; he was fleeing his own prosecution.

       While Mr. Hamade intends to provide a more fulsome presentation of Mr.

Neveling’s lack of credibility at trial, at this point in the proceedings it is at least clear that

there is no “serious risk” that Mr. Hamade would threaten or intimidate Mr. Neveling.

There is no such evidence with respect to any other prospective witness or juror, either. As


8
  During the calls, the parties spend a good deal of time trading war stories, showing off
jewelry, talking about Facebook memes, and drinking strong Lebanese alcohol.
                                                11
        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 12 of 17




such, the government is not entitled to a detention hearing under § 3142(f)(2)(B).

II.    There are Conditions that Will Assure Mr. Hamade’s Appearance and
       Community Safety.

       In the event the Court determines that the government has demonstrated an

entitlement to a detention hearing, that does not end matters. Next, the Court must

determine the least restrictive conditions to impose that will assure community safety and

mitigate any risk of flight. 18 U.S.C. § 3142(c)(1)(B). That analysis requires consideration

of (1) the nature and circumstances of the charged offense(s); (2) the weight of the

evidence; (3) the history and characteristics of the defendant; and (4) the nature and

seriousness of the danger posed by release. Mr. Hamade addresses each in turn below.

A.     The Nature and Circumstances of the Charged Offense.

       Mr. Hamade is charged in a two-count indictment with Conspiracy, in violation of

18 U.S.C. § 371 (Count 1) and Aiding and Abetting Smuggling, in violation of 18 U.S.C

§§ 554 and 2 (Count 2). He is not charged with the far-more-serious offense of Providing

Material Support to a Terrorist Organization, in violation of 18 U.S.C. § 2339A, despite

the government’s refrain that Mr. Hamade’s actions supported Hezbollah. (See, e.g., Det.

Hr’g Tr. at 18-19, 20-21.) Count 1 has a 5-year statutory maximum penalty; Count 2 has a

10-year statutory maximum penalty. Neither offense is within the broad category of crimes

that trigger the Bail Reform Act’s presumption of detention. 18 U.S.C. § 3142(e)(2). There

is, rather, a presumption of release. 18 U.S.C. § 3142(f).

       Mr. Hamade was indicted in 2015, charging acts that happened several years prior.

Those acts still comprise the bulk of the Second Superseding Indictment, with the latest of


                                             12
        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 13 of 17




them occurring in December of 2013. Despite being indicted as early as 2015, Mr. Hamade

was not arrested until 2018. While the government now complains that release could have

severe consequences because Mr. Hamade might flee, it certainly did not treat this case

with urgency in the years between Mr. Hamade’s indictment and arrest.

B.     The Weight of the Evidence.

       In spite of a wide-ranging, international investigation, the evidence against Mr.

Hamade is weak. At the October 29, 2019 hearing, the government indicated that Mr.

Neveling’s affidavit (Gov’t Ex. 13) “is the most direct evidence that we have right now.”

As discussed above, that evidence comes from the mouth of an admitted thief and

international fugitive.

       But it is not for lack of effort that the government has no other “direct evidence” of

the charged offenses. In the Skype calls between Mr. Hamade and the government’s

undercover agent, the agent repeatedly tries to lure Mr. Hamade into engaging in black

market purchases of military-use equipment, specifically mentioning the availability of

drone parts. The agent, supposedly in Chicago, also repeatedly disowns the United States

government’s involvement, telling Mr. Hamade that he would be “in jail” if the government

knew what he was doing. The agent makes it all too clear that he is offering military or

paramilitary parts to Mr. Hamade to use for any purpose, in any application, and on behalf

of anyone. (Def. Ex. 3 at 18:09-18:12 (“I’ve got all the contacts . . . I can move anything,

anywhere.”)) Yet, Mr. Hamade rejects the agent’s advances, repeatedly telling him

throughout their calls that any transaction would have to go through the government, not

Mr. Hamade. (Def. Ex. 3 at 20:30; 189 at 14:20.) Mr. Hamade specifically told the agent

                                             13
        CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 14 of 17




that while he was happy to act as a go-between to the government, he wanted to “do

everything legal, nothing illegal,” and that he wanted the government “involved” and to

“know everything.” (Def. Ex. 4A at 14:20). This is not merely neutral evidence; it will help

to establish that Mr. Hamade is not guilty of the charged offenses. This is an important

consideration when determining whether to further detain a person who has been

incarcerated for nearly two years already.

C.     Mr. Hamade’s Personal History and Characteristics.

       In its briefing and oral presentation, the government sensationally announced that

“[t]his is a case about Hezbollah,” (Det. Hr’g Tr. at 16), that “the efforts in this case led

generally to the abilities of the Shia militants to use drones” that recently attacked Saudi

oil fields, (Det. Hr’g Tr. at 71), and that for his part Mr. Hamade is “a violent, gun-toting

thug,” (Doc. 49 at 12.) But marvel only goes so far, and in this case what is left beyond

that falls far short of the standard to demonstrate either a flight risk or danger to the

community.

       With respect to the government’s statement that this case is truly about Hezbollah,

the assertion collapses under its own weight. That is so because it is not a case about

Hezbollah at all; it is about Usama and Issam Hamade. Hezbollah, according to the

government’s expert Katherine Bauer, is a Shia Muslim organization.9 Religion is not

incidental to Hezbollah—the name itself literally translates to Party of God. For Muslims,

their religion is one which forsakes alcohol and other mood altering chemicals, to the point


9
 The government cited Ms. Bauer’s work during the October 29, 2019 hearing, and has
provided Ms. Bauer’s full affidavit to Mr. Hamade.
                                             14
          CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 15 of 17




that many Muslims will not ingest common cooking products that include alcohol.

         In Ms. Bauer’s lengthy affidavit, she traces the history of Hezbollah, its international

reach, its financial structure, and its procurement activities. She identifies numerous

associates by name. Yet, despite presenting a 20-page, single-spaced affidavit written in

10 point font (with 97 footnotes, no less), nowhere is Usama Hamade mentioned. That is

because he is not a member of Hezbollah or a supporter of the militant wing of the

organization. The Court need not comb the record to uncover the fallacy of the

government’s argument here. Mr. Hamade cannot be both a drunkard and Hezbollah. Faced

with significant evidence of Mr. Hamade’s regular alcohol consumption, the government

makes no attempt to harmonize this apparent inconsistency.

         The government further asserted that, regardless of Hezbollah membership, Mr.

Hamade is a dangerous person, highlighting Mr. Neveling’s stunning claim that Mr.

Hamade brutally murdered his gardener as punishment for theft. The government fails to

disclose, though, that as part of its investigation it sought information about all previous

records of arrest, charges, and convictions for Mr. Hamade. South African authorities

responded that Mr. Hamade has no prior convictions, and that he had 3 prior cases

registered against him (2 driving offenses and unlawfully pointing a firearm), but they had

all been “withdrawn.”10 (Def. Ex. 7.) Nowhere is there mention of this supposed murder

and mutilation, although, according to Mr. Neveling, Mr. Hamade brashly bragged about

it to a group in his presence. To believe that Mr. Hamade murdered his gardener, yet there



10
     This information was provided in discovery on October 30, 2019.
                                                15
         CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 16 of 17




was no conviction, no charge, not even an investigation, requires a level of nationalistic

elitism that cannot be countenanced. Just as South Africa arrested Mr. Hamade for

nonviolent driving offenses, one would reasonably expect the country to investigate and

prosecute a murder.

         At bottom, the Court is left with Mr. Hamade as described in the bond report: a

successful businessman, a military veteran, and a loving father. The basis he had for

carrying weapons in South Africa—protection for his wealth—is not present here.

                                      CONCLUSION

         For the reasons stated in Section I, Mr. Hamade believes a detention hearing is not

appropriate in his case and asks that he be released without conditions. In the event the

Court disagrees, he respectfully submits that for the reasons set forth in Section II, there is

a combination of conditions that will assure Mr. Hamade’s appearance and assuage any

safety concern. Those conditions include placement at a halfway house on home-detention

status, GPS monitoring, and continued surrender of all travel documents, passports, and

visas.




                                              16
      CASE 0:15-cr-00237-JRT-BRT Doc. 61 Filed 11/05/19 Page 17 of 17




Dated: November 5, 2019               Respectfully submitted,

                                      s/Douglas Micko
                                      ____________________
                                      DOUGLAS MICKO
                                      Attorney ID No. 299364

                                      MANNY K. ATWAL
                                      Attorney ID No. 282029
                                      Attorneys for Defendant
                                      107 U.S. Courthouse
                                      300 South Fourth Street
                                      Minneapolis, MN 55415




                                    17
